Upon the humble Petition of the Reverend Thomas Bell21 Minister of the Gospel on James Island, this day preferred to this Court, and on reading *418and Considering the Same, it appeared to this Court, That the Sum of £1309.153 is justly due to the Petitioner out of the Interest Money of the Donations  And Legacies in the said Petition set forth, Whereupon and on Motion of Counsel for the Petitioner in that behalf, It is Ordered for the Reasons in the said Petition contained That Peter Hearn of James Island Chief Acting Trustee in the said Petition named Do pay to the said Petitioner the said Sum of One Thousand three hundred and Nine pounds, fifteen Shillings, he having acknowledged the several Facts in the said Petition Set forth to be true, and that he is willing to Submit to and abide by the Order of this Court.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber Thursday the 12 th May 1748, and in the twenty first year of his Majesty’s Reign.
Present, His Excellency, The Governor; The Honorable James Kinloch, Edmond Atkin, Joseph Blake, William Middleton, Edward Fenwick, Hector Berenger de Beaufain, Esquires of his Majesty’s Council; William Pinckney Esq. Master of this Court.
Upon opening the Matter and reading a Report produced by the Master of this Court, by him made in pursuance of the Order of this Court of the Sixth Instant, The Court on considering the Said Report, Saw no Cause to alter the Same, It is therefore Ordered, That the Said Report and all matters and things therein contained be ratifyed and Confirmed by the Order of this Court, And that Mary Smith in the said Report named, may be at liberty to rebuild the House or Tenement in the Report mentioned with Brick for the benefit of the Orphans her Children out of their Money in her hands according to the Tenor of the said Report, and the true Intent and Meaning thereof.
Alexr Stewart Deputy Register in Chancery
Upon reading the humble Petition of David Caw Practitioner in Physic and Catharine his wife Widow and Relict of Noah Serre Esq. deceased and Guardian of the Persons and Estates of Noah Serre and Mary and Judith Serre the Son and two surviving Daughters of the said Noah Serre Esq. deceased, Praying for the reasons in the said Petition contained, That this Court may give proper directions for a proper allowance and Maintenance out of the Profits of the Estate of the said Noah Serre to enable the Petitioners to give him a liberal and Suitable Education in England according to his Estate and Degree, and also praying that this Court may by their Order direct what Ex-pence shall be allowed out of the Profits of the Estate of the said Mary and Judith for their maintenance and Education in this Province, and that the Executor John Dutarque in whose hands the Said Minors Estate is be directed to pay to the Petitioners the Sums that shall be directed by this Court for the *419maintenance and Education of the said Children respectively; Whereupon and on Motion made to this Court by the Counsel for the Petitioners in that behalf, It is  Ordered, That the said Petition and the several Matters therein contained be Referred to the Master of this Court, and that he Inquire what is the different Interest of each of the said Children, And that he do make a Report of the same in a reasonable time unto this Court.
Alexr Stewart Deputy Register in Chancery

 The Rev. Thomas Bell was the Presbyterian Minister on James Island until 1755 (George Howe, History of the Presbyterian Church in South Carolina, 1870,1, 278).